Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention comprises a method, device, and computer readable storage medium that enables a user to navigate a program guide overlain atop a displayed program. Said program guide consist of numerous individual elements which, while found individually in the prior art, appear to be a novel combination not taught or reasonably suggested by the prior art. Said elements include displaying additional contents from a plurality of media sources, filtering said contents according to past activity of a user, and including content items that allow for both direct selection and selection of a separate landing page for episodic content. Some examples in the prior art that offer similar solutions to locating content of interest utilizing landing pages of episodic content include Gossweiler, III (2015/0195624, paragraph 0027) and Jeon et al. (2009/0055385, paragraph 0050 and 0068).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421